Oo 3 ~~ Am A Fe Ww Bw re

MS bo BF BOO OBR OBO ORD OD Oe a
“SO WwW & BH HO KF DT DO co s HD Ww FB We BB KK OB

28

HARRIS LAW PRACTICE LLC

6151 Lakeside Drive
Suite 2200
Reno, NV 89511
775 786 7600

i

 

base 20-50314-btpb Doc 212 Entered 10/29/20 18:24:27 Page 1of 45

STEPHEN R. HARRIS, ESQ.
Nevada Bar No. 001463

 

 

 

HARRIS LAW PRACTICE LLC
6151 Lakeside Drive, Suite 2100
Reno, NV 89511
Telephone: (775) 786-7600
E-Mail: steve@harrislawreno.com
Attomeys for Debtors
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEVADA
ok oR oe ok
IN RE: Case No.: BK-20-50314-btb (Chapter 11)
RE: Substantively Consolidated with:
20-50394-btb BLACKRIDGE TECHNOLOGY
HOLDINGS, INC.
BLACKRIDGE TECHNOLOGY Jointly Administrated with:
INTERNATIONAL, INC. 20-50465-btb BLACKRIDGE RESEARCH INC
INC.
[-] AFFECTS THIS DEBTOR.
[_] AFFECTS BLACKRIDGE ; .
TECHNOLOGY HOLDINGS, INC. Hearing Date: TBD
Hearing Time:
[_] AFFECTS BLACKRIDGE RESEARCH
INC INC
[X] AFFECTS ALL DEBTORS.
Debtors.
/
JOINTLY ADMINISTERED DEBTORS’ DISCLOSURE STATEMENT
Dated: October 29, 2020
Filed by: STEPHEN R. HARRIS, ESQ.
HARRIS LAW PRACTICE LLC
6151 Lakeside Drive, Suite 2100
Reno, Nevada 89511

Telephone: (775) 786-7600

 

 
Oo C6 S44 BH A FB Ww HN

Re Mm BO Bo BR BRD OR OB ett
“DH OH FF WS HB SH CO CO CO HN HO UP UH ULL LUD

28

HARRIS LAW PRACTICE ELC

615i Lakeside Drive
Suite 2100
Reno, NV 89511
775 786 7600

 

frase 20-50314-btp Doc 212 Entered 10/29/20 18:24:27 Page 2 of 45

Attorneys for Debtors: BLACKRIDGE TECHNOLOGY
INTERNATIONAL, INC., a Nevada corporation, BLACKRIDGE
TECHNOLOGY HOLDINGS, INC., a Delaware corporation and
BLACKRIDGE RESEARCH INC INC., a Nevada corporation, all Jointly
Administered Debtors.

L INTRODUCTION
BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC., a Nevada corporation

(“International”), BLACKRIDGE TECHNOLOGY HOLDINGS, INC., a Delaware corporation
(“Holdings”) and BLACKRIDGE RESEARCH INC INC., a Nevada corporation (“Research”),
all Jointly Administered Debtors (“Debtors”), in the above-captioned Chapter 11 case, provide
herewith the information contained in this JOINTLY ADMINISTERED DEBTORS’
DISCLOSURE STATEMENT ("DISCLOSURE STATEMENT") to all known creditors and
other parties in interest of the Debtors in order to disclose that information deemed material,
important, and necessary to the creditors to arrive at a reasonably informed decision in exercising
their rights to vote for acceptance or rejection of the JOINTLY ADMINISTERED DEBTORS’
PLAN OF REORGANIZATION,

Together with this JOINTLY ADMINISTERED DEBTORS’ DISCLOSURE
STATEMENT, each creditor should also have received a copy of the JOINTLY
ADMINISTERED DEBTORS’ PLAN OF REORGANIZATION (“PLAN”), a form Ballot on
which creditors and other parties in interest who are entitled to vote may cast their respective vote,
and a copy of the ORDER APPROVING JOINTLY ADMINISTERED DEBTORS’
DISCLOSURE STATEMENT, as may be amended, which indicates that the Bankruptcy Court
has approved this JOINTLY ADMINISTERED DEBTORS’ DISCLOSURE STATEMENT for
circulation to creditors in that it contains information of a kind and of sufficient detail, as far as
its reasonably practicable, to enable creditors and other parties in interest to make an informed
decision about the PLAN. As indicated in the Instructions accompanying the Ballot, which is the
form on which you may cast your vote to accept or reject the PLAN, the Ballot must be mailed to
Debtors’ counsel in time to insure that your Ballot will be received by the due date. Ballots

received after the due date may not be counted.

 

 
Oo So s] Oo Ch BB WG BM

MM NM NY BM NR RRR ek eet ete
1 DR vA FR YW HF Oo Oo we WS HR OH B&B BH Be OS

28

TEARRIS LAW PRACTICE LLC

6151 Lakeside Drive
Suite 2100
Reno, NY 89521
775 786 7600

a

 

frase 20-50314-btp Doc 212 Entered 10/29/20 18:24:27 Page 3 of 45

You are urged to carefully read this JOINTLY ADMINISTERED DEBTORS’
DISCLOSURE STATEMENT and the JOINTLY ADMINISTERED DEBTORS’ PLAN OF
REORGANIZATION before deciding to accept or reject the PLAN. Particular attention should
be directed to the provisions of the PLAN affecting your rights, as well as the Liquidation
Analysis which describes the results which would be obtained in the event the Debtors’ business
is discontinued and its assets liquidated.

II. THE CHAPTER 11 CONFIRMATION PROCESS

The Chapter 11 confirmation process is governed, in large part, by the Bankruptcy Code.
Under the Bankruptcy Code, to be confirmed, the JOINTLY ADMINISTERED DEBTORS’
PLAN OF REORGANIZATION must be accepted by at least one (1) Class of Creditors whose
claims against the Debtors will be "impaired" under the PLAN. Claimants who are scheduled to
receive full payment on their Claims without modification or changes to their right to payment
are deemed unimpaired and to have accepted the PLAN and do not vote. Only Creditors whose
Claims are "impaired" or their right to payment terms is modified or changed are entitled to vote
in favor of accepting or rejecting the PLAN. A Class of claims is "impaired" if the amount to be
paid to the Class provides the Claimants in that Class with less than full payment of the Allowed
Claims in that Class or the terms for repayment are extended beyond the contractual due date or
some other contractual terms are changed. Acceptance by such Class requires at least one-half of
the Creditors in the Class who cast accepting votes on the PLAN, and hold at least two-thirds of
the total dollar amount of the Claims in that Class casting votes on the PLAN,

Il. DISCLAIMER

NO REPRESENTATIONS CONCERNING THE DEBTORS, THEIR FUTURE
BUSINESS OPERATIONS OR VALUE OF PROPERTY, ARE AUTHORIZED BY THE
DEBTORS, OTHER THAN AS SET FORTH IN THIS STATEMENT. ANY
REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE ACCEPTANCE OF
THE PLAN OF REORGANIZATION WHICH ARE NOT CONTAINED HEREIN OR IN
THE PLAN OF REORGANIZATION SHOULD NOT BE RELIED ON BY ANY
CREDITOR OR OTHER PARTY IN INTEREST. ALTHOUGH THE FINANCIAL

 

 
CO NV A A BP OB NH He

Be BR BN BD BND OD OBO eww rm met
ss Bw FA SF Ww Hes OS ODO CO 4S NHN OAR UBUD UL lL

28

HARRIS LAW PRACTICE LLC

6151 Lakeside Drive
Suite 2100
Reno, NV 8951}
775 786 7600

 

(Fase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 4 of 45

INFORMATION CONTAINED HEREIN IS BELIEVED TO BE ACCURATE, IT HAS
NOT BEEN SUBJECTED TO ANY CERTIFIED AUDIT AND IS NOT WARRANTED
OR REPRESENTED TO BE ERROR FREE.

TV. DEBTORS’ FINANCIAL HISTORY

BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC., is a Nevada corporation
(“International”), BLACKRIDGE TECHNOLOGY HOLDINGS, INC., is a Delaware
corporation (“Holdings”) and BLACKRIDGE RESEARCH INC INC., is a Nevada corporation
(“Research”), and in fact, on May 19, 2020, this Court entered an ORDER AUTHORIZING
JOINT ADMINISTRATION OF CASES (Docket No. 64), jointly administering International,
Holdings and Research, and designating International as the lead case (Case No. 20-50314).
Subsequently, on June 18, 2020, this Court entered an ORDER GRANTING SUBSTANTIVE
CONSOLIDATION WITH BLACKRIDGE TECHNOLOGY HOLDINGS, INC. (Docket No.
86), substantively consolidating International and Holdings.

1. Established in February 2017 and arising from a merger, BlackRidge Technology
International, Inc., a Nevada corporation, Case No. 20-50314, was a publicly traded company on
the OTC bulletin board, with common stock trading near zero and delisted as recently as early
March 2020. International owns one hundred percent (100%) of the issued and outstanding
common stock in BlackRidge Technology Holdings, Inc., a Delaware corporation, a Debtor in
the pending related Chapter 11 Case No. 20-50394. In turn, Holdings owns six (6) subsidiaries
with names and operations/ownership status detailed as follows: BlackRidge Technology, Inc., a
Delaware corporation, operational, minimal assets and one hundred percent (100%) ownership;
BlackRidge Technology Government, Inc., a Delaware corporation, operational and one hundred
percent (100%) ownership; BlackRidge Secure Services, Inc., a Nevada corporation, not
operating, no assets and one hundred percent (100%) ownership; BlackRidge Research Inc Inc.,
a Nevada corporation, operational, significant assets and one hundred percent (100%) ownership,
but reduced to ninety-three percent (93%) ownership after certain preferred stock conversion
rights are exercised; Ridge 88 Technologies PTE, Ltd., a Singapore entity, not operating, no assets

and one hundred percent (100%) ownership; and BlackRidge Latin America, Inc., a Nevada

 

 
So of Ss HO te me WH UN Oe

BBD BRD DB eet
J Om A BB We HO S§ OF OBO CC -s DH re SP WH WV — S&S

28

HARRIS LAW PRACTICE LLC
6152 Lakeside Drive
Suite 2100
Reno, NV 89511
775 786 7600

K

 

base 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 5of 45

corporation, not operating, no assets and one hundred percent (100%) ownership. Except for
International/Holdings and Research, the successful buyer of the International/Holdings’ assets
has the option to purchase some or ali of the forementioned subsidiaries for $1.00 each.

2. Historically, the Debtors have focused on the development and sale/marketing of
products that focus on disruptive technology for the cyber-security market, selling adaptive cyber
defense software solutions that authenticate identity before a network connection is established
to proactively protect servers and loT/HoT devices, isolate cloud services and segment networks.
The Debtors’ multi-patented technology authenticates user or device identity and enforces
security policy on the first packet of a network session. This zero-trust network model blocks or
redirects unidentified and unauthorized traffic to block network scanning, discovery and
unauthorized access.

V. DESCRIPTION AND VALUATION OF ASSETS

The Debtors’ personal property assets (there are no real property assets) which existed

on the Petition Date, are generally described and valued as follows:

BLACKRIDGE TECHNOLOGY INTERNATIONAL, ENC.

Est. Market Value
$10,000,000.00
N/A

Description
100% Stock ownership in BlackRidge Technology Holdings, Inc.

* Additionally, International possesses a D&O Insurance Policy
BLACKRIDGE TECHNOLOGY HOLDINGS, INC.

Description Est. Market Value

Wells Fargo Checking Account $14,981.23
Union Bank Checking Account $4,937.77
Computer Equipment $20,000.00
Software code and master exclusive license from Research $10,000.00
to use Research’s intellectual property portfolio
Federal NOL 2019 $14,400,000.00
100% Stock ownership in the following subsidiaries:
BlackRidge Technology Inc. $213,167.00
BlackRidge Technology Government, Inc. $0.00

 

 
(ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 6 of 45

—_—

BlackRidge Secure Services, Inc. $0.00
BlackRidge Research Inc Inc. $3,500,000.00
Ridge 88 Technologies PTE, Ltd. $0.00
BlackRidge Latin America, Inc. $0.00

BLACKRIDGE RESEARCH INC INC.
Description Est, Market Value
Wells Fargo Bank Account $240.96

Oo fo “SH A fH YH ft

Intellectual Property Patent Portfolio $1,500,000.00
Lease Deposit- 200 S. Virginia Street LLC $1,480.00

— ht
re 8

VI. SIGNIFICANT POST-PETITION EVENTS

—
aw)

The following significant events have occurred post-petition:

—_
ly

The Debtors have obtained Court approval to employ Harris Law Practice LLC as their

—
ao

general bankruptcy counsel. On July 28, 2020, Debtors International and Holdings filed their
EMERGENCY MOTION FOR: (1) INTERIM AND FINAL ORDER AUTHORIZING
DEBTOR TO OBTAIN DEBTOR-IN-POSSESSION FINANCING UNDER 11 U.S.C. §105,
362, 363, 364(c2)AND F.R.B.P. 4001(c); AND (2) SALE OF SOFTWARE LICENSE AND
SERVICES AGREEMENT TO PROPOSED DIP LENDER UNDER 11 U.S.C. §§363 (b) AND
(f) (Docket No. 103) (‘DIP Motion”). The DIP Motion was subsequently supplemented and

Bee et
o> © 2 SS DH Ww

amended, and the Court entered an Interim Order approving the DIP Motion (Docket No. 143) on

ho
—

August 17, 2020, and a Final Order approving the DIP Motion (Docket No. 165) on September

ha
No

3, 2020. The purpose of the DIP Facility Loan was to provide the Debtor International/Holdings

bo
Gy

certain funds to continue to operate their businesses until a §363 free and clear sale of all the

bho
te

Debtors’ assets could be consummated. The DIP Lender, Chowdary Yalamanchili, or his

bo
LA

assignee, is the Stalking Horse Bidder for the purchase and sale of the Debtors’ assets, with Court

to
nan

approval to consider this §363 free and clear sale set for hearing on November 3, 2020, at 2:00

bo
~]

28 p.m.

HARRIS LAW PRACTICE LLC
6151 Lakeside Drive
Suire 2100
Reno, NV 89511 6
779 786 7600

 

 

 
Oo CO Ss HN UO Be HONOR

RB BO BF BD BORD RO meth rem em med
J B& OF BP We Be + OCD SO 6S a1 KH A Se OHSU UG

28

TIARRIS LAW PRACTICE LLC

$151 Lakeside Drive
Suite 2100
Reno, NV 89911
775 786 7600

(

 

Pase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 7 of 45

Further, the Debtors have obtained Court approval to employ Patagonia Capital Advisors
LLC as their investment banker to represent the Debtors in connection with the §363 free and
clear sale of the Debtors’ software and intellectual property free and clear of liens, claims and
encumbrances, pursuant to the DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I)
AUTHORIZING UNDER SECTIONS 105, 363, 365, 1107 AND 1108 OF THE BANKRUPTCY
CODE, (A) THE SALE OF ASSETS PURSUANT TO PURCHASE AGREEMENT FREE AND
CLEAR OF LIENS, CLAIMS AND INTERESTS THEREUNDER; (B) ASSUMPTION AND
ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C)
CONSUMMATION OF THE PURCHASE AGREEMENT AND RELATED DOCUMENTS;
AND (UI) GRANTING RELATED RELIEF (Docket No. 192).

VIL ADMINISTRATIVE AND UNCLASSIFIED CLAIMS
ADMINISTRATIVE CLAIMS:

All costs and expenses of administration in this case, including any actual and necessary
expenses of preserving or liquidating the assets of the Debtors’ estate, all allowances, including
professional fees and costs, approved by the Court, and any other costs and expenses entitled to
priority pursuant to 11 U.S.C. § 507(a)(1) of the Bankruptcy Code and 28 U.S.C. § 1930, shall be
paid in full on or before the Effective Date of the Plan. The holders of these claims include the
attorneys and investment banker for the Debtors, unpaid post-petition accounts payable (if any),
and all fees to be paid to the Office of the United States Trustee. The estimated administrative
expenses for the Debtors’ reorganization proceeding are from $280,000.00 to $330,000.00, and

consist of the following:

$0.00 Trustees fees that are owed the U.S. Trustee's Office for the applicable
quarters of 2020 and 2021 prior the Confirmation Date [payment is
anticipated to be made when due];

$200,000.00 Estimated unpaid professional fees for the Debtors’ general bankruptcy

to $250,000 attorney, Stephen R. Harris, Esq., of HARRIS LAW PRACTICE LLC,
calculated as of the Confirmation Date (estimated at $250,000.00 for a
contested confirmation hearing and $200,000.00 for an uncontested
confirmation hearing); specifically, first interim fees and costs of
$103,291.48, for both International and Holdings, were approved by Court

 

 
Oo COO NS DR WT BS We NH

BD RR mph et
I DH A Fe He Pe KY DT 8S Se sO Be WY BH |

28

HARRIS LAW PRACTICE LLC

6151 Lakeside Drive
Suite 2200
Keno, NV 8951]
T74 786 7600

(ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 8 of 45

Order, and first interim fees and costs of $31,236.58, for Research, was
approved by Court Order. It is estimated that interim and final attorney’s
fees and costs combined for Intemational and Holdings will total
$180,000.00, and interim and final attorney’s fees and costs combined for
Research wiil total $70,000.00.
$80,000.00 Estimated professional fees for the Debtors’ investment banker Patagonia
Capital Advisors LLC, are $80,000.00; specifically, at the sales price of
$900,000.00, for assets of International/Holdings, the fee will be
$45,000.00, and the sales price of $700,000.00, for the assets of Research,
the fee will be $35,000.00.
$0.00 Post-petition accounts payable with [all post-petition
administrative expenses are expected to be paid in full in the
normal course of business prior to the Confirmation Datel.

Professional fees, both legal and investment banking, shall continue to accrue up through and
subsequent to the Confirmation Date, with final amounts owing subject to Court approval.
UNCLASSIFIED PRIORITY CLAIMS:
UNCLASSIFIED PRIORITY TAX CLAIMS:

1. Description. The Debtors’ unclassified priority tax claims are as follows:

BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC./
BLACKRIDGE TECHNOLOGY HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Name Scheduled Proof of Claim | Allowed

Amount Priority Amount | Priority
Amount

INTERNAL REVENUE SERVICE

(International) $0.00 $3,600.00 $3,600.00

WASHOE COUNTY TREASURER

(International) $1,255.00 $2,061.38 $2,061.38

INTERNAL REVENUE SERVICE

(Holdings) $0.00 $5,508.29 $5,508.29

NV DEPT. OF TAXATION

(Holdings) $14,289.62 $4,178.22 $4,178.22

CONNECTICUT DEPT. OF LABOR | $50.00 50.00 $50.00

TOTAL $15,594.62 $15,347.89 $15,397.89

 

 

 
Oo Cc s~3 CRO teh HS WwW BOO

MR BR NORD ORDO OR et
~ DW tah BS Ww He SH CD DO 6 SS DH TA BP WY YK SS

28

TIARRIS LAW PRACTICE LEC

6151 Lakeside Drive
Suite 2100
Keno, N¥ 39531
775 786 7600

(

 

 

BLACKRIDGE RESEARCH INC INC.

base 20-50314-btp Doc 212 Entered 10/29/20 18:24:27 Page 9 of 45

 

 

 

 

 

 

 

Name Scheduled Proof of Claim Allowed

Amount Priority Amount Priority

Amount
Internal Revenue Service $0.00 $6,750.00 $6,750.00
TOTAL $0.00 $6,750.00 36,750.00

 

UNCLASSIFIED PRIORITY NON-TAX CLAIMS:

2. Description. The Debtors’ unclassified non-tax priority claims are as follows:

BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC./BLACKRIDGE

TECHNOLOGY HOLDINGS, INC. ALLOWED PRIORITY CLAIMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Scheduled Proof of Claim Allowed

Priority Amount Priority

Amount Amount
ARMSTRONG, MARK $13,650.00 $72,250.00 $13,650.00
ARMSTRONG, SCOTT $13,650.00 $0 | __ $13,650.00
BLUHER, JOHN $11,093.36 $0 $11,093.36
CHARAPALLI, PRASHANTH $13,650.00 $0 $13,650.00
CHILDS, GLENN $13,650.00 $0 $13,650.00
COOPER, ROSA $13,650.00 $0 $13,650.00
DARR, JEFF $13,650.00 $0 $13,650.00
FINGLES, BRUCE $13,650.00 $0 $13,650.00
GRAHAM, ROBERT $13,650.00 $0 $13,650.00
GRAM, CHARLES $13,650.00 $0| $13,650.00
GROGUN, DAVID $13,650.00 $0 $13,650.00
HAYES, JOHN $13,650.00 $0| $13,650.00
HERSHMAN, STEVEN $13,650.00 $0 $13,650.00
HUBBARD, ROBERT $13,650.00 $0 $13,650.00
HUIE, JOHNNY $13,650.00 $0| $13,650.00
JOHNSON, DOUGLAS $13,650.00 $0 $13,650.00
JOLL, BARAJ $13,650.00 $13,650.00 $13,650.00

 

 

 
Oo fo ~S OH we BR WY Ye

Bo BD OBR ORO meme

28

HARRIS LAW PRACTICE LLC

$151 Lakeside Brive

Sizite 2700
Rena, NV 89417
775 786 7600

fase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27

Page 10 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KINGERY, REBECCA $13,650.00 $0} $13,650.00
KOHLER, CHRISTOPHER $13,650.00 $0 $13,650.00
LOWE, INDIA $13,650.00 $0} $13,650.00
MARTIN, SEAN $13,650.00 $0} $13,650.00
MAUGUIGAN, MICHAEL $2,932.50 50 $2,932.50
MENON, SURESH $0 $12,377.00| $12,377.00
MIRACLE, MICHAEL $13,650.00 $0| $13,650.00
MITZEV, OGNIAN $13,650.00 $0| $13,650.00
MONARCHI, ALAN $13,650.00 $33,352.43] $13,650.00
MORAN, CINDY/PIKES WAY $0 $12,000.00} $12,000.00
MURRAY, MICHAEL $8,653.68 $0 $8,653.68
NEELY, MICHAEL $13,650.00 $0 $13,650.00
PEED, DAVID $0 $32,000.00] $13,650.00
PINELLI, MARK $13,650.00 $13,668.68 | $13,650.00
PRESTON, THOMAS $13,650.00 $0| $13,650.00
ROSS DEBAUW, HELEN $13,650.00 $0 $13,650.00
SAGER, ANTHONY $13,650.00 $33,333.32 | $13,650.00
SAGER, RYAN $13,650.00 $0| _ $13,650.00
VANLANDINGHAM, JIMMY $13,650.00 $0} $13,650.00
WALSH, JOHN $13,650.00 $73,000.00] $13,650.00
WEAVER, ROY $13,650.00 $0] $13,650.00
WENTZEL, ERIC $13,650.00 $0} $13,650.00
WILCOX, BRIAN $13,650.00 $13,650.00} $13,650.00
WILLARD, CHARISSA $13,650.00 $0} $13,650.00
WILLIAMS, WYATT $13,650.00 $0 $13,650.00
WRIGHT, MARK $13,650.00 $52,495.00} $13,650.00
TOTAL $527,729.54 $361,776.43 | $565,756.54

 

 

 

10

 

 
Oo fo ~Y Bw A FS GB Be

NM bh Be Bo PRO BRD BRO OBR RO Re Re OO OO RO el lL Rl
~) OO SA FB WN ee OD SO ww DN tO UR OU UN RR UO

28

HARRIS LAW PRAGTICE LLC
6153 Lakeside Drive
Suite 2100
Rena, NV 39511
775 786 7600

 

fase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 11 of 45

Pursuant to the Debtors’ Plan, the treatment and disposition of the unclassified priority claims,
both tax and non-tax, now totaling $587,904.43, will be as follows: Any claim discrepancy will
be resolved by the claim objection process, with the stipulated amount and/or Court decreed
amount owing used to calculate that particular creditors’ allowed claim being paid by the Debtors.
All unclassified priority creditors, shall be paid pro rata of their allowed claim amount, without
statutory interest thereon, on or before the Effective Date of the Plan, assuming the Debtors’
proposed §363 free and clear sales close escrow, after payments of allowed administrative
expenses of $225,000.00 (est.) from the gross sales proceeds of $900,000.00 for the
International/Holdings assets, less payment of DIP Loan balance proceeds of approximately
$350,000.00, there will be approximately $325,000.00 available to pay these tax and non-tax
priority claims. In the event the Debtors fail to make the payments as set forth hereinabove, the
allowed priority creditors, if any, shall have the right to proceed with any administrative and/or
judicial remedies available to them, fifteen (15) days after written notice of default has been given
to the Debtors and their attorney, Stephen R. Harris, Esq.
VIEL. CLASSIFICATION OF CLAIMS AND INTERESTS

Pursuant to Section 1122 of the Bankruptcy Code, claims against the Debtors’ estates have
been divided into the following classifications for purposes of administration and voting on the
Plan:

L. CLASS 1 CLAIMS [INTERNATIONAL AND HOLDINGS ALLOWED
SECURED CREDITORS): This Class consists of all allowed secured claims and any disputed
secured claims to the extent such disputed secured claims may be proven and allowed by the
Court. The Class | Secured Claims, calculated post-petition pursuant to the Final DIP Loan Order
(with credit given for any post-petition payment(s) received), total approximately $350,000.00,

and are detailed as follows:

 

 

 

 

 

 

 

 

Creditor Claims: Scheduled Proof of Allowed
Amount Claim Amount
Amount
CHOWDARY YALAMANCHIL] —
DIP Loan Balance $0.00 $0.00 | Est. $350,000.00
Total $0.00 $0.00 } Est. $350,000.00
il

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C@iase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 12 of 45

1 2. CLASS 24 CLAIMS [INTERNATIONAL AND HOLDINGS ALLOWED
2 || GENERAL UNSECURED CREDITORS]: This Class 2A consists of all allowed general
3 |junsecured claims against the Debtors. The Class 2A Allowed General Unsecured Claims,
4 || calculated as of the Petition Date (with credit given for any post-petition payment(s) received),

5 || total approximately $29,271,934.76 and are detailed as follows:

6

Creditor Claims: Scheduled Proof of Allowed

8 Amount

9 451 RESEARCH, LLC $11,325.00 $0 $11,325.00
oo || [REAGRIDY ADVANCED $95,000.00 so| $25,000.00
11 || | “ALAN MONARCHI $19,702.43 $0] $19,702.43
12 ANDREW BARWICKI INCORP. $7,200.00 $0 $7,200.00
13 ANDREW FOXCROFT $19,051.00 $0 $19,051.00
14 Claim WILLIAMS LLC (waived $36,000.00 $0 $0.00
'S 1 | ANDREW KAHN $32,000.00 $0 $32,000.00
16 ANGELA YALAMANCHILI $2,351,741.10 $0 | $2,351,741.10
iM ANNE MAYA YALAMANCHILI $387,532.88 $0 $387,532.88
. 201 TRUST —— $300,000.00 s0| $300,000.00
20 wages $28,016.65 $0 $19,683.32
21 NCORPOR ep /BOB FLORES $18,000.00 $0 $18,000.00
22 RESOURCES INC $1,250.00 $0 $1,250.00
2 |] | AUCTUS FUND, LLC $240,000.00} $922,339.20] $922,339.20
. AYORaNT CLOUD CORP dba $110,000.00 | $110,000.00 $110,000.00
26 AWKAS LLC $224,802.00 $0 $224,802.00
97 BALRAJ JOLL- non-priority wages $215,963.32} $331,350.00 $331,350.00
28 BANTLE, ROBERT $350,000.00 | $355,000.00 $355,000.00

eh ate ie |
oo a

 

 

 
SO. OO tO OW Oe

BR NH BO NO RD OND OR OND
~~ Hp A & Wo wo — OF OO CO TF DW wr BP Ww BO —-& O&O

28

HARRIS LAW PRACTICE LLC
6151 Lakeside Drive
Suite 2100
Reno, NV 89514
775 786 7600

aN

Nase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27

Page 13 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BARBARA ELLEN BRIDGES $13,803.87 $0 $13,803.87
WRIGHT (or omissory no “ y $158,017.00 | $362,667.00] $362,667.00
BAYBERRY CAPITALIAY 514850606] 814855600] $148,560
BEVERLY T. HUFF IV $10,181.00 $0 $10,181.00
SOLUTIONS. LLC OLOGY $56,865.96 | $43,316.98 $43,316.98
BOB BROWN $3,937.50 $0 $3,937.50
BRENT BUNGER $55,963.01 $0 $55,963.01
BRIAN WILCOX-non-priority wages $38,433.33 $82,506.80 $82,506.80
BRIGHTALK, INC. $8,399.15 $0 $8,399.15
BRIGHTPOINT CONSULTING $27,800. so] $27,800.00
Wases/emploves arene $34,612.05 $0 $34,612.05
BRUCE RATCLIFF $406,000.00 $0} $406,000.00
CANVAS 21, LLC $97,309.05 $0 $97,309.05
vies GRAM- non-priority $132,774.88 $0; $132,774.88
CHARLES DAVID MOSS $7,149.71 $7,965.02 $7,965.02
wages WILLARD- non-priority $19,016.67 $0 $19,016.67
CHOWDARY YALAMANCHILI $11,442,965,90 $0| $11,442,965.90
CHRIS HERMON $200,000.00 $0| $200,000.00
CHRISTOPHER ANDERSON $5,445.70 $0 $5,445.70
CHRISTOPHER KOHLER $47,600.03 $0 $47,600.03
non priority ‘yages PIRES WAY LLC- $24,000.00} $22,000.00 $22,000.00
CISCO SYSTEMS, INC. $7,286.00 $0 $7,286.00
CLIFTON LARSON ALLEN LLP $8,403.75 $0 $8,403.75
CM CONSULTING $2,245.74 $2,245.74 $2,245.74
CONSORTIUM MANAGEMENT 3500.00 50 $500.00

GROUP, INC.

 

 

 

 

 

 

13

 
Oo SS 4 DO WH Se YW HF

BS BI BOO BD BO BR et
a Om OT F&F WY NH = DOD Oo SBS as RH AH SP YB Yl UG

28

HARMS LAW PRACTICE LLC

6451 Lakeside Drive
Suite 2100
Reno, N¥ 89511
775 786 7600

>,

ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 14 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conan SERVICES $15,780.00/ $17,454.70 $17,454.70
ree SSOVER CAPITAL FUND 1, $101,000.00} $105,236.40] $105,236.40
CROWN INVESTMENTS $85,000.00 $0 $85,000.00
(CYSING) LTELTD. ORE $5,500.00 $0 $5,500.00
DAEMON ENTERPRISE PTE LTD $10,000.00! $30,000.00 $30,000.00
vanes GROGUN- non-priority $44,683.33 $0 $44,683.33
DAVID MANLEY $17,875.00} $220,000.00] $220,000.00
*DAVID PEED non-priority wages $24,000.60 $0 $18,350.00
DAVID WALDEN $12,731.25 | $52,397.88 $52,397.88
DAVID WILCOX $16,000.00 $0 $16,000.00
DELL FINANCIAL SERVICES $17,828.74 $0 $17,828.74
DELPHINE S. LUCKS $101,849.70 $0} $101,849.70
DILIGENT CORPORATION $10,920.00 $0 $10,920.00
DISCOVERORG DATA, LLC $49,680.00 $0 $49,680.00
CeO TEP ONNOR & $493.00 $0 $493.00
DLH INTERNATIONAL $98,419.23 $0 $98,419.23
wages/eanpl svecoxnenees ents $212,013.99 $0| $212,013.99
DREWCORP SERVICES $12,892.30 $0 $12,892.30
EC AMERICA, INC. $2,000.00 $0 $2,000.00
SCL TTR aN AND $73,500.00 $0 $73,500.00
EMA FINANCIAL $122,000.00 so} $122,000.00
ERIC DAVIDSON ENTERPRISES $285,686.00 $0; $285,686.00
wagesinote non-priority $50,350.00] $34,762.07 $34,762.07
FENCO $100,000.00 $0| $100,000.00
FINN PARTNERS, INC. $144,905.63| $150,490.94; $150,490.94

 

 

 

 

 

 

14

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Qase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 15 of 45
FIRSTFIRE GLOBAL
j OPPORTUNITIES FUND, LLC $224,000.00 $0 $224,000.00
2 FLORIDA HOSPITAL .
ASSOCIATION $5,000.00 $0 $5,000.00
4 FORWARD PIVOT, LLC $20,625.00 $0 $20,625.00
5 GARTNER, INC. $22,550.00 $0 $22,550.00
6 GARY ANDRESEN $49,620.16 $60,745.00 $60,745.00
4 GLENN CHILDS- non-priority wages $48,183.30 $0 $48,183.30
8 GSA CAPITAL PARTNERS, LLC $280,000.00 $0 $280,000.00
9 HAYNIE & COMPANY $5,000.00 $0 $5,000.00
10H cs DEBAUW ROSS: non- $31,833.33 $0 $31,833.33
priority wages
HIGH SIERRA BUSINESS
11 CONSULTANTS, LLC $133,044.85 | $179,044.85 $179,044.85
12 |! | LOT WORLD $12,990.00 $0 $12,990.00
13 INDIA LOWER- non-priority wages $12,087.00 $0 $12,087.00
14 || | INTERNAL REVENUE SERVICE $0.00] $15,500.00 $15,500.00
5 (Hoidings) non-priority
6 ISSUER DIRECT CORPORATION $3,230.00 $0 $3,230.00
" IWAO YUSA $25,432.69 $13,432.69 $13,432.69
8 JBRG CONSULTANTS $36,000.00 $0 $36,000.00
19 JEFF DARR-non-priority wages $13,549.97 $0 $13,549.97
50 JEFFREY LONG-non-priority wages $100.00 $0 $100.00
JIM VANLANDINGHAM non- $135,978.89 $0| $135,978.89
21 priority wages/employee expenses
22 JOHN HAYES- non-priority wages $151,350.00 $0 $151,350.00
23 || | JOHNNY HUIE- non-priority $55,201.79 $0 $55,201.79
wages/employee expenses
x err
24 || | NOHN WALSH ~ non-priority $199,436.94 $0.00] $150,000.00
35 wages/employee expenses
JOHN WALSHE $335,316.67 $0 $335,316.67
26
04 JOINGO LLC $7,475.00 $8,243.65 $8,243.65
3g JOLL LLC $92,120.39 $0 $92,120.39
HARRIS LAW PRACTICE LLC
4151 Lokeside Drive
Suite 2100
Rens, NV 89511 is
775 786 7600

 

 

 
Oo co ws DA Fe HR WY NF

BM BBD RRO a ae
I A A BF bb) DP SBS SF 6b wD AH Rw os Ss

28

HARRIS LAW PRACTICE LEC

6151 Lakeside Drive
Suite 2100
Reno, NV 89514
TTS 786 7600

Ye

ase 20-50314-btp Doc 212 Entered 10/29/20 18:24:27 Page 16 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KELLY CHEN $22,125.00 $0 $22,125.00
KOSOWSKY, J. ALLEN $75,000.00} $75,579.45 $75,579.45
KRISHNA ADUSUMILLI $1,000,000.00 $0 |  $1,000,000.00
KYLE HEATH $6,500.00 $0 $6,500.00
LACONIA CAPITAL LLC $35,000.00 $0 $35,000.00
LANNER ELECTRONICS USA INC. $58,392.00 $0 $58,392.00
LEONITE CAPITAL LLC $280,000.00 $| $280,000.00
LINUX FOUNDATION $3,333.33 $0 $3,333.33
MARK ACOSTA $18,000.00 $0 $18,000.00
vanes ARMSTRONG- non-priority $41,558.00 $0 $64,850.00
*MARK PINELLI- non-priority wages $1,383.15 $0 $16.68
wanes. WRIGHT- non-priority $44,468.33 $0 $38,845.00
MARTIN ROBLES $412.50 $0 $412.50
MICHAEL MAGUIGAN $692.53 $0 $692.53
wazesemploves exponee $131,074.80 $0| $131,074.80
MIKE MURRAY $16,445.96 $0 $16,445.96
wages/emplovee cxvenses $45,626.67 $0 $45,626.67
MITCHELL FONG $18,000.00 $0 $18,000.00
MMIV SERVICES LLC $84,000.00| $96,000.00 $96,000.00
MORNINGVIEW $55,000.00 $0 $55,000.00
MZHCI, LLC/PAM SMITH $71,658.59 $0 $71,658.59
riority taxes, TAXATION-non- $14,289.62 $1,905.39 $1,905.39
NEVDEX OFFICE PARK 5390, LLC $90,744.33 | $301,187.89] $301,187.89
NIKHIL YALAMANCHILI $167,889.04 $0| $167,889.04
aRuSD YALAMANCHILI 2001 $300,000.00 $0} $300,000.00
NRS $200.00 $0 $200.00

 

 

 

16

 
eo C2O& “SD wr SB WB FB

| Oe A A
~ om th BP we NH Se SCF CO CO MS DN RUB OULU lm US

28

ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 17 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ODYSSEY $282,500.00 $0| $282,500.00
wages MITZEV- non-priority $29,683.00 $0 $29,683.00
ORACLE CREDIT CORPORATION $15,796.10 $0 $15,796.10
ORLIE YANIV STRATEGIES LLC $42,500.00 $0 $42,500.00
ORRIN CHILDS $1,368.20 80 $1,368.20
re ONE OPPORTUNITY FUND, $75,000.00} $105,000.00} $105,000.00
POA NR NTHROP SHAW $75,125.02 $0 $75,125.02
stiotity wages CHARAPALLI ~non- $33,850.02 $0.00 $33,850.02
tone UP LENDING GROUP, $156,000.00] $326,123.62] $326,123.62
PROGRAMISTA EAD $97,242.50] $109,002.50] $109,002.50
PROMAR GROUP LLC $100,000.00 $0] $100,000.00
QUESTEX, LLC $14,000.00] $15,087.00 $15,087.00
RAL CAPITAL LTD. $36,392.96] $65,500.00 $65,500.00
REBECCA KINGERY $32,978.24 $0 $32,978.24
RHETT HERNANDEZ $24,000.00 $0 $24,000.00
ROBERT COWART $23,250.00 $0 $23,250.00
wowes GRAHAM- non-priority $190,516.67 $0; $190,516.67
Neves HUBBARD- non-priority $41,552.33 | $55,202.33 $41,552.33
ROBERT ZAHM $25,000.00} UNKNOWN $25,000.00
ROSA COOPER- non-priority wages $37,516.65 $0 $37,516.65
ROY WEAVER- non-priority wages $45,891.67 $0 $45,891.67
RYAN SAGER- non-priority wages $13,032.13 $0 $13,032.13
SAFELOGIC, INC. $20,000.00 $0 $20,000.00
SALESFORCE.COM INC $8,200.00 $0 $8,200.00
SAM TAKAGI (OSAMU TAKAGD $21,000.00} — $17,500.00 $17,500.00

 

 

 

 

HARRIS LAW PRACTICE LLC
6151 Lakeside Drive
Suite 2100
Reno, NV 89521 1 7
775 786 7600

 

 

 
SD OO PNR OO

ROR ODO OBO ee eet

28

HARRIS LAW PRACTICE LLC
6153 Lakeside Drive
Suite 2100
Rena, NV $9511
77S 786 F600

—~.

ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 18 of 45

 

SCOTT ARMSTRONG- non-priority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wages/employee expenses $36,410.23 $0 $36,410.23
vagedentloves errnee $40,729.12 $0 $40,729.12
SILICON ALLEY ADVISERS $241,101.75 $0] $241,101.75
SNYDER TECHNOLOGIES $44,000.00 $0 $44,000.00
SOFTGATE INTERNATIONAL INC. $621,450.00] $632,012.50| $632,012.50
SOUTHRIDGE SERVICES $1,400.00 $0 $1,400.00
STANLEY CONVERGENT 519750 sol sei97.50
vageslemplover exnenees Pn $72,345.84 $0 $72,345.84
STEVE SOLAZZO $10,000.00 | $220,000.00] — $220,000.000
STEVEN WHITE $10,818.00 $0 $10,818.00
STONE $25,000.00 $0 $25,000.00
SURESH YALAMANCHILI $219,643.84 $0| $219,643.84
vee YALAMANCHILI 2001 $400,000.00 $0] $400,000.00
SNDERSON INC.IDAVE $37,000.00| $78,834.83 $78,834.83
‘TABLEAU SOFTWARE $840.00 $0 $840.00
waves/employes expences $88,735.48 $0 $88,735.48
TODD PEPPE $24,681.00 $0 $24,681.00
TWST EVENTS $850.00 $0 $850.00
VATION VENTURES LLC $35,000.00 $0 $35,000.00
VIRESCIT TACTICAL SYSTEMS $300.00 $0 $300.00
WATERKNOT SOLUTIONS, LLC $10,654.10 $0 $10,654.10
WESTPORT ASSET FUND, INC. $250,000.00 | $255,000.00] $255,000.00
WILFRED SMITH $787.71 $0 $787.71
WILLIAM HUBER $0.00] $225,907.03] $225,907.03
WYATT WILLIAMS $2,504.01 $0 $2,504.01
TOTAL $27,056,722.81 | $5,855,097.00 | $29,271,934.76

 

 

 

 

 

 

18

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 19 of 45
1 *CREDITOR CLAIMS LISTED WITH AN ASTERISK AND A PROOF OF CLAIM
AMOUNT AS $0.00 FILED A PRIORITY CLAIM EXCEEDING THE $13,650.00
2 || ALLOWED PRIORITY AMOUNT PURSUANT TO §507(a}(4).
3
4 CLASS 2B CLAIMS [RESEARCH ALLOWED GENERAL UNSECURED
5 || CREDITORS]: This Class 2B consists of all allowed general unsecured claims against Research.
6 The Class 2B Allowed General Unsecured Claims, calculated as of the Petition Date (with credit
7 given for any post-petition payment(s) received), total approximately $2,147,000.00 and are
g || detailed as follows:
Creditor Claims: Scheduled Proof of Allowed
9 Amount Claim Amount
10 Amount
CHOWDARY YALAMANCHILI-
7 convertible preferred stock $1,500,000.00 $0 $1,500,000.00
12 EMA FINANCIAL $122,000.00 $0 $122,000.00
13 RENO 200 S. VIRGINIA LLC $2,960.00 $0 $0.00- paid
BLACKRIDGE OPPORTUNITY
14 ZONE FUND, LLC (aka ROBERT $500,000.00 | $500,000.00 $500,000.00
15 ZAHM)- convertible preferred stock
6 ROBERT ZAHM — unsecured note $0.00 $25,000.00 $25,000.00
17 TOTAL $2,124,960.00 | $525,000.00 $2,147,000.00
18
19 3. CLASS 3 EQUITY STOCK INTERESTS IN THE DEBTORS: This Class 3
29 || consists of the shareholder’s equity stock interests in the Debtors. The list of BLACKRIDGE
9, || TECHNOLOGY INTERNATIONAL, INC.’s shareholders is attached hereto as Exhibit “A” and
79 || incorporated by that reference.
23 BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC. owns 100% of
94 || BLACKRIDGE TECHNOLOGY HOLDINGS, INC.
5 BLACKRIDGE TECHNOLOGY HOLDINGS, INC. owns 100% of BLACKRIDGE
96 || RESEARCH INC INC,
27
28
TLARRES LAW PRACTICE LLC
6151 Lakeside Drive
Suite 2100
Reno, NV 89511 l G
775 786 7600

 

 

 
 

 

 

 

 

 

 

 

@ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 20 of 45
1 IX. TREATMENT OF CLASSES
2 1. CLASS _1 CLAIMS JINTERNATIONAL AND HOLDINGS ALLOWED
3 || SECURED CREDITORS]: The Class 1 Allowed Secured Creditor claim of Chowdary
4 || Yalamanchili in the estimated amount of $350,000.00, shall be paid $350,000.00, plus unpaid
5 || accrued interest at the time of the §363 sale closing. The exact principal balance owing may differ
6 || based on DIP loan amounts actually advanced to Debtor. Accordingly, the Class 1 Allowed
7 || Secured Creditor claim of Chowdary Yalamanchili is unimpaired under the PLAN.
8 2A. CLASS 2A CLAIMS JINTERNATIONAL AND HOLDINGS ALLOWED
9 || GENERAL UNSECURED CREDITORS]: The Intemational and Holdings Class 2A Allowed
10 || General Unsecured Claims, calculated in the total amount of $29,271,934.76, shall be paid pro
11 ||rata from §363 net sale monies available. It is projected that there will be no §363 sale monies
12 || available to pay the Class 2A Allowed General Unsecured Claims, therefore, amounts owing will
13 || remain unpaid, with no prospect for any payment. Accordingly, the Class 2A Allowed General
14 || Unsecured claims are impaired under the PLAN.
15 2B. CLASS 2B CLAIMS [RESEARCH ALLOWED GENERAL UNSECURED
16 || CREDITORS]: The Research Class 2B Allowed General Unsecured Claims, calculated in the
17 |} total amount of $2,147,000.00, shall be paid pro rata from §363 net sale monies available. It is
18 || projected that there will be some §363 sale monies available to pay the Class 2B Allowed General
19 || Unsecured Claims, estimated in the amount of $595,000.00, after deduction of estimated allowed
20 || administrative expenses of approximately $105,000.00. Accordingly, the Class 2B Allowed
21 || General Unsecured claims are impaired under the PLAN.
22 3. CLASS 3 EQUITY INTERESTS OF DEBTORS: The equity interests of the
23 || shareholders of existing on the Petition Date shall remain unchanged. The common stock of
24 || International/Holdings is estimated to be valued at zero. Accordingly, the Class 3 equity interests
25 || of the Debtors are unimpaired under the Plan.
26 XxX. BAR DATES FOR FILING CLAIM
27 The bar date for filing a proof of claim in the International case was July 13, 2020 for all
2g || creditors (except a governmental unit). The bar date for filing a proof of claim in the Holdings
os tale De
=o

 

 

 
 

Qase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 21 of 45
1 || case was August 3, 2020 for all creditors (except a governmental unit). The bar date for filing a
2 || proof of claim in the Research case was August 31, 2020 for all creditors (except a governmental
3 |{ unit), The bar date for objecting to claims will be sixty (60} days after the date on which the
4 }| PLAN is confirmed by the Court. All priority unsecured and general unsecured claims which are
5 || listed as disputed in the PLAN or who believe that the amounts listed in the PLAN are incorrect,
6 |} shall file proofs of claim in this case by the bar date set forth above. Failure to file a proof of
7 {{claim by a disputed claimant or a claimant who disagrees with the amount listed in the PLAN
8 }} within such time period will result in the amount listed in the PLAN being established as the
9 || amount owing to such creditor, and such creditor will participate in the PLAN, based upon its
10 |} claim listed in the PLAN.
11 XI. MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN
12 I. Funding of Proposed Plan Payments
13 The Debtors shall fund the proposed Plan payments through monies collected from the
14 || Court approved §363 sale of the Debtors’ assets.
15 2, Post-Confirmation Default
16 In the event the Debtors become delinquent in duty or obligation under the Plan, the
17 || affected creditor or creditors may provide written notice of such default to the Debtors and their
18 ||counsel. The Debtors shall thereafter have fifteen (15) business days from receipt of said notice
19 ||in which to cure the default. In the event such default remains uncured, the affected creditor or
209 || creditors shall be entitled to foreclose upon any collateral (if a secured creditor) or take other
21 ||@ppropriate action. The Debtors shali have the right to bring the issue of default before the
29 || Bankruptcy Court. At any hearing, the Bankruptcy Court may consider the reason for the default
23 || and the ability of the Debtors to cure the default in a reasonable period of time. The Bankruptcy
24 || Court may also consider conversion of the case to a Chapter 7 of the Bankruptcy Code or dismissal
25 || of the same is in the best interest of creditors.
26 3. Professionals’ Fees
7 After the Confirmation Date of the Plan, the Debtors and any other professional, such as
28 || Debtors’ general bankruptcy counsel, investment banker, any special purpose counsel or
esp keds
eon Ys 21
795 786 7600

 

 

 
 

 

(ase 20-50314-btp Doc 212 Entered 10/29/20 18:24:27 Page 22 of 45
1 |; accountants, will not be required to apply to the Court for compensation for services rendered
2 || post-confirmation. Post-confirmation compensation of the Debtors’ professionals shall be at their
3 || normal hourly rate(s) and customary cost charges.
4 4. Distribution
5 All cash proceeds shall be distributed in the foregoing manner except amounts necessary
6 || to pay disputed claims against the Debtors in the event they are allowed, which shall be held as a
7 |jreserve and paid as such claims are determined by agreement between the parties or as are
8 |i judicially determined.
9 5, Taxes
10 Unless otherwise provided in the Pian, all taxes are paid current and there are no tax liens
1f {{on real or personal property owned by the Debtors.
12 XI. PROVISIONS GOVERNING DISTRIBUTION AND DISCHARGE
13 1. THE DISBURSING AGENT.
14 BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC., BLACKRIDGE
15 |} TECHNOLOGY HOLDINGS, INC. and BLACKRIDGE RESEARCH INC INC., in their
16 || capacity as Debtors and Debtors-in-Possession, are ultimately responsible for making all
17 || distributions pursuant to the Plan. To assist it in discharging those responsibilities, Debtors shall
18 || Select a depository institution authorized by the Court for all funds which are to be sequestered
19 || for claims of creditors and ultimately distributed to creditors holding allowed claims.
20 2. UNCLAIMED DISTRIBUTIONS.
91 Any property to be distributed pursuant to the Plan, if not claimed by the distributee within
22 |, one (1) year after the payment, shall be returned to the Debtors.
23 3. EFFECT OF CONFIRMATION.
34 Upon confirmation and performance of the Plan, BLACKRIDGE TECHNOLOGY
25 | INTERNATIONAL, INC., BLACKRIDGE TECHNOLOGY HOLDINGS, INC. and
26 || BLACKRIDGE RESEARCH INC INC., shall be discharged from any debt that arose before the
97 || date of Confirmation, and any debt of a kind specified in §§ 502(g), 502(h), or 502(1) of the
2g |; Bankruptcy Code, to the full extent permitted by Bankruptcy Code § 1141({d). In addition,
ON aes De
son NV 50 22
775,786 7600

 

 

 
 

 

 

 

 

 

 

 

 

@ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 23 of 45
1 || pending execution of the Plan, and unless the Court has otherwise expressly ordered or the Plan
2 || otherwise expressly provides, all creditors and parties in interest shall be stayed from proceeding
3 |jagainst the assets of BLACKRIDGE TECHNOLOGY INTERNATIONAL,  INC.,
4 |) BLACKRIDGE TECHNOLOGY HOLDINGS, INC. and BLACKRIDGE RESEARCH INC
5 |LINC., including stay of default proceedings.
6 4. EXCULPATION.
7 Neither the Unsecured Creditors’ Committee, if any, nor Debtors nor any of their
8 |/respective members, officers, directors, employees, representatives, professionals or agents, will
9 | have or incur any liability to any Creditor for any act or omission in connection with or arising
10 {| out of the Reorganization Cases, including, without limitation, prosecuting confirmation of this
11 || Plan, consummation of this Plan, or the administration of this Plan or the property to be distributed
12 {/ under this Plan, except for breach of fiduciary duty, gross negligence, willful misconduct or fraud.
13 XIII. POST-CONFIRMATION INJUNCTION
14 || No entity may commence, continue or assert any claim, counter-claim, cross-claim, affirmative
15 || defense, defense, set off, recoupment, or any action of any kind or nature (collectively “Potential
16 || Actions”) against Debtors. Confirmation of the Plan shall constitute a permanent injunction
17 || against and irrevocable release of any and ali Potential Actions. Confirmation of the PLAN shall
1g || constitute a permanent injunction against and irrevocable release of any and ail Potential Actions.
19 XIV. EXECUTORY CONTRACTS and LEASES
20 Reservation of Rights. The Debtors reserve the right to assume or reject, pursuant to §365
91 |,of the Code, any executory contract or unexpired lease not assumed or rejected prior to the
29 || Confirmation Date. All executory contracts and unexpired leases not specifically assumed or
33 || rejected as of the Confirmation Date or as to which an application to reject shall not be pending
94 |j0n the Confirmation Date shall be deemed rejected by the Debtors. Debtor Research hereby
a5, |{ assumes or rejects its leases and executory contracts as set forth below:
26
07 Lessor/Obligees Name Description of Lease/Contract Assume/Reject
Reno 200 S. Virginia Street, BlackRidge Research Inc Inc. Assume
28 LLC Commercial Real Property Lease
east lee De
ten, 0 51 23
778,786 7600

 

 

 
oOo co ~s DR Ww BSP WwW w

BOOB OD OBR OBB Beet emt eet eet et
“DN ea a Or ll SN 0 Se SF Oa er Oe ON

28

HARRIS LAW PRACTICE LLC

6151 Lakeside Drive

Suite 2200
Reno, NV 89511
775 786 7600

rt
4

Lo,

 

 

ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 24 of 45

XV. MISCELLANEOUS PROVISIONS
Notice. Any notice described in or required by the terms of this PLAN or the Code and
Rules shall be deemed to have been properly given when actually received or if mailed, five days
after the date of mailing, if such shall have been sent by certified mail, return receipt requested,
and if sent to:

The Debtors, addressed to:

STEPHEN R. HARRIS, ESQ.
HARRIS LAW PRACTICE LLC
6151 Lakeside Drive, Suite 2100
Reno, NV 89511

Headings. the headings used herein are inserted for convenience only and neither
constitute a portion of the PLAN nor in any manner affect the construction of the provisions of
the PLAN.

Severability. Should any provision of this Plan be determined to be unenforceable
following the Effective date, such determination shall in no way limit or affect the enforceability
of any and all other provisions of this Plan.

Governing Law. Except to the extent that the Code or other applicable federal law is
applicable, the rights, duties and obligations arising under this Plan shall be governed by and
construed in accordance with the laws of the State of Nevada.

Successors and Assigns. The rights, duties and obligations of any Person named or
referred to in this Plan shall be binding upon and shall inure to the benefit of the successors and
assigns of such person.

XVI. PROCEDURES FOR RESOLVING CONTESTED CLAIMS

Claims Objections. Objections to Claims shall be filed with the Court and served upon
each holder of a Claim to which objection is made no later than sixty (60) days after the
Confirmation Date.

Payment Procedures. Payments to the holder of a Claim to which objection has been made
that ultimately becomes an Allowed Claim shali be made in accordance with the provision of the
PLAN with respect to the Class of Creditors to which the holder of such an Allowed Claim

belongs. However, interest, if any, on any funds reserved for a contested claim shall inure to the

24

 
Oo fo ~~ DBD WF BP WH NH ke

NFRD BD OND OOD ewe hee rh peat
a1 OH tA Be He DU CUO SOs OD aD ea NY lO

28

HARRIS LAW PRACTICE LEC

6153 Lakeside Drive
Suite 2100
Rena, N¥ 89311
775 786 7600

,

*

4

 

 

ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 25 of 45

benefit of the holder of such an Allowed Claim.

Avoidance Actions. To the extent appropriate, the Debtors shall have the right to bring
any and all avoidance actions, the same to be commenced with 90 days of the Confirmation date.
Proceeds of all avoidance actions shall vest in the Debtors pursuant to 11 U.S.C. §1141.

XVIL CONFIRMATION REQUEST

The Debtors request that the PLAN be confirmed in accordance with the provisions of
§1129(a) and/or §1129(b) of the Code.

XVIH. RETENTION OF JURISDICTION

Notwithstanding confirmation of this PLAN, the Court will retain jurisdiction for the
following purposes, and each of them:

1. The Court will retain jurisdiction to determine the allowability and payment of any
claim(s) upon any objection(s) thereto (or other appropriate proceedings) by the Debtors or by
any other party in interest entitled to proceed in that manner. As part of such retained jurisdiction,
the Court will continue to determine the allowability of Administrative Claims and any request(s)
for payment(s) thereof, including professional fees and costs which are Administrative Claims.

2. The Court will retain jurisdiction to determine any dispute(s} which may arise
regarding the interpretation of any provision(s) of this PLAN.

3. The Court will retain jurisdiction to facilitate the consummation of this PLAN by
entering, consistent with the provisions of this PLAN, any further necessary or appropriate
order(s) regarding the enforcement of this PLAN and any provision(s) thereof.

4, The Court will retain jurisdiction to adjudicate any cause(s) of action or other
proceeding(s) presently pending or otherwise referenced here or elsewhere in this PLAN,
including, but not limited to, the adjudication of any and all "core proceedings" under 28 U.S.C.
§ 157(b), which may be pertinent to this Reorganization Case, and which the Debtors may deem
it appropriate to initiate and prosecute in aid of its reorganization.

5. The Court will retain jurisdiction to enter an appropriate final decree in this
Reorganization Case.

6. The Court will retain jurisdiction to enter an appropriate final decree, and any

25

 
Oo coc “I DP A B&B WD NH res

hw BD BOO BD RF ORDO ORD etm nett
~“) ON Gh Be We HB | © Oo co HS RH tA Re OYE ON OS

28

HARRIS LAW PRACTICE LLC

615% Lakeside Drive
Suite 2100
Rena, NV 89511
775 786 7600

a

 

fase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 26 of 45

interim order(s), im any adversary proceedings which may be initiated during this Chapter 11
proceeding.
XIX. FEASIBILITY OF DEBTOR’S PLAN

Debtors believe that the PLAN is feasible and their only viable option based upon the
§363 free and clear sale of the Debtors’ assets.

XX. LIQUIDATION ANALYSIS

Debtors are not proposing an operating PLAN, and business will not continue to be
operated by the Debtors due to all of their substantial assets/intellectual property being sold
pursuant to a §363 free and clear sale, subject to Court approval on November 3, 2020, at 2:00
p.m.

The PLAN must provide that a nonconsenting impaired claimant or interest holder of a
consenting class receive at least as much as would be available had the debtors filed a Chapter 7
petitions instead.

In a Chapter 7 case, the general rule is that the debtor's assets are sold by a trustee.
Unsecured creditors share in the proceeds of sale only after secured creditors and administrative
claimants are paid. Certain unsecured creditors get paid before other unsecured creditors do.
Unsecured creditors with the same priority share in proportion to the amount of their allowed
claim in relationship to the total amount of allowed claims. A creditor would recover from the
assets of the bankruptcy estate less under Chapter 7 than under Chapter 11 for two reasons. First,
the Debtor’s Plan proposes to pay all allowed unsecured creditors pro-rata, with interest. Second,
in a Chapter 7 case a trustee is appointed and is entitled to compensation from the bankruptcy
estate In an amount no more than 25% of the first $5,000 of ali money disbursed, 10% on any
amount over $5,000 but less than $1,000,000, 5% on all amounts over $1,000,000 but less than
$3,000,000, and reasonable compensation not to exceed 3% on any amount over $3,000,000, thus
diminishing monies available for payment to unsecured creditors. In a Chapter 7 case, the general
rule is that the Debtor’s assets are sold by a trustee. Unsecured creditors share in the proceeds of
sale only after secured creditors and administrative claimants are paid. Certain unsecured

creditors get paid before other unsecured creditors do. Unsecured creditors with the same priority

26

 

 
 

@ase 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 27 of 45

1 |{share in proportion to the amount of their allowed claim in relationship to the total amount of
2 || allowed claims.
3 Assuming the Debtors had to pay out all unsecured claims outlined above from the
4 || liquidation of its personal property, after ongoing administrative expenses there would be no
5 |{available funds left to pay unsecured priority claims or certain general unsecured claims. Under
6 || the proposed Plan, pro rata payments to the tax and non-tax priority creditors are being proposed.
7 || Additionally, the Research General Unsecured Creditors are receiving some payment on their
8 |{claims, Thus, if there were a liquidation of assets, Debtors believe that general unsecured
9 || creditors would not receive more on their claims than is being proposed in Debtors’ Plan, due to

10 || the nature and amount of the Debtors’ assets versus the Debtors’ liabilities.

il

12 Respectfully submitted this 29" day of October, 2020.

13 STEPHEN R. HARRIS, ESQ.

14 HARRIS LAW PRACTICE LLC

15 /s/ Stephen R. Harris

16 Attorney for Debtors

17

18

19

20

21

22

23

24

25

26

27

28

eG Lakale Dive
fen 51 27
775.786 7600

 

 

 
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 28 of 45

 

 
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 29 of 45
Case 20-50314-btb Doc 31 Entered 04/03/20 16:51:53 Page 54 of 70

United States Bankruptcy Court
District of Nevada

Inre BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC,

Debtor(s)

LIST OF EQUITY SECURITY HOLDERS

Case No.
Chapter

20-50314
1

 

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

Name and last known address or place of = Security Class Number of Securities

business of holder

Kind of Interest

 

ACHANTA, RAMMURTHY
4789 AMBER GROVE CV
Collierville, TN 38017

ADDARIO, ANTHONY
230 FRANCES LANE
San Carlos, CA 94070

ALMONEY, JEFFREY
47955 ANDOVER DRIVE
Novi, Ml 48374-3469

ANDERSON, GARY
§3093 NW VIA CAMBRIA
BEND, OR 97703

ANNE MAYA CORPORATION
4420 CYPRESS CREEK PKWY
STE 224

Houston, TX 77068

ARMSTRONG, SCOTT
106 ELKRIDGE WAY NE
Leesburg, VA 20176

AUER, DAVID & CHRISTINE
6348 GALLUP PL
Littleton, CO 80120

AUER, DAVID J
6348 $ GALLUP PL
Littleton, CO 80120

BAIN, SAMUEL E,
39 RUTLAND SQ. NO 2
Boston, MA 02118

BANTLE, ROBERT C. REV. TRUST
365 POST ROAD
Darien, CT 06820-3606

BARISH, MICHAEL

200 COLUMBINE STREET
STE 800

Denver, CO 80206

141,714

23,026

16,447

59,787

4,000,000

398,384

33,333

25,000

49,342

45,559

100,000

Sheet 1 of 17 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

STOCK

STOcK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Gase Bankrupicy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 30 of 45
Case 20-50314-btb Doc3i Entered 04/03/20 16:51:53 Page 55 of 70

Inre; BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.

Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No, 20-50374

 

 

Name and last known address or place of

business of holder

BATEMAN DYNASTY
1065 W 1150 S.
Provo, UT 84601

BEARD, EUGENE & NANCY TTEES

107 WORTH AVE PHC
Palm Beach, FL. 33480

BEARD, EUGENE P.
101 WORTH AVE. PHC
Paim Beach, FL 33480

BILLINGS, WILLIAM
125 OLIVE STREET
Los Gatos, CA 95030

BISSMEYER PROPERTIES
5856 S LOWELL BLVD NO 32-106
Littleton, CO 80123

BLUHER, JOHN
PO BOX 4369
Edwards, CO 81632

BOHANNON, THOMAS
1110 PLANTERS TRL
Bogart, GA 30622

BOLLA, HEMCHAND
11777 ESTACADO DR
Frisco, TX 75033

BRADLEY, CHRIS
46949 BUCKSKIN PL
Sterling, VA 20164-8627

BROWN, 808
11888 RANCHO HEIGHTS RD
Pala, CA 92059

BROWN, JAMES EUGENE
7121 S CHERRY TREE LN
Salt Lake City, UT 84121

BRUDERMAN, THOMAS
$1 CAVALRY RD
Westport, CT 06880

List of equity security holders consists of 17 total page(s)
Sotbware Copyright (c) 1996-2020 Best Case, LLC - www, bestcase.com

Security Class Number of Securities

200,000

447,222

106,000

196,000

50,000

1,500,000

700,000

55,556

$1,022

726,668

40,000

235,096

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 31 of 45
Case 20-50314-btb Doc 31 Entered 04/03/20 16:51:53 Page 56 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.
Debtor(s}

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 20-50314

 

Name and last known address or place of

business of holder

BUCHER, ERIC
97 POPLAR AVE.
Hackensack, NJ 07601

BUNGER, BRENT
16884 W MAGLITTO CIR
Tomball, TX 77377

CALACOTO fl FRUST
19853 PARK DR
Saratoga, CA 95070

CALARCO, THOMAS
10803 RIPPON LODGE DR.
Fairfax, VA 22032

CARTER, GENE
20771 CRESCENT POINT PLACE
Ashburn, VA 20147-3882

CASCIANO, JOHN
13758 ROYAL RED TER
Chantilly, VA 20151-2338

CENTRAL BANK
CUSTODIAN FBO
MELINDA SUMSION IRA
75 N UNIVERSITY AVE
Prove, UT 84601

CHALASANI, PRASAD
7980 PLANTATION LAKES DR.
Port Saint Lucie, FL 34986

CHAPMAN, GREG
44114 CRIPPLEGATE RD.
Potomac, MD 20854

CHEN, KELLY
1708 FRAN STREET
San Jose, CA 95131

CHENG, THOMAS
187 WALTER HAYES DRIVE
Palo Alto, CA 94303

List of equity security holders consists of 17 total page(s}
Software Copyright (c} 1996-2020 Best Case, LLC - www.besteasa.com

Security Class Number of Securities

44,713

442,810

870,000

25,000

5,035

11,070

50,000

2,000,000

197,661

18,125

62,500

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 32 of 45
Case 20-50314-bto Doc 31 Entered 04/03/20 16:51:53 Page 57 of 70

inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.

Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 2060-50314

 

 

Name and last known address or place of

business of holder

COMISKY, IAN M.
1454 CATLIN WAY
Dresher, PA 19025-1034

CONYERS INVESTMENTS LLC
PHILLIPS POINT EAST

777 S FLAGLER DR STE 1001
West Palm Beach, Fi 33401

COWART, ROBERT
2991 SANDPATH ROAD
Bonifay, FL. 32425

COWART, SVEN
3000 MULBERRY STREET
Marietta, GA 30066

DAMA, SUMANTH KUM
559 CARDIFF
irvine, CA 92606

DARR, JEFFREY
2390 RICHLAND AVE.
San Jose, CA 95125-3643

DARR, JEFFREY
1052 WATTS ST
Reno, NV 89569

DC CONSULTING
1045 PRIMERA BLVD
STE 1033

Lake Mary, FL 32746

DIFFIE, WHITFIELD
288 ELEANOR DRIVE
Redweod City, CA 94062

DTC FAST
570 WASHINGTON BLVD
Jersey City, NJ 07310

ENEBOE, MICHAEL
372 DAVID MOUNTIAN CIR.
Georgetown, TX 78633

List of equity security holders consists of 17 total page(s}
Software Copyright (c) 1996-2020 Best Case, LLC - www-bestcase.com

Security Class Number of Securities

411,192

6,373,006

55,750

10,625

55,556

1,006

$3,190

80,000

666,667

14,104,108

209,298

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Bost Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 33 of 45
Case 20-50314-btb Doc31 Entered 04/03/20 16:51:53 Page 58 of 70

Inze; BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.
Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

ERIC DAVIDSON ENTERPRISES LLC

30010 NE 60TH STREET
Camas, WA 98607

EVENZ LLC
+ HARDING LN
Rumson, NJ 07760

EVERGREEN STRATEGIES LLC

252 S CHARDONNAY CIR
Orem, UT 84058

FANZILLI, FRANK
25 HUNTINGTON DR
Danbury, CT 06874

FARALLON RESEARCH LLC
436 UNIVERSITY AVE
Los Gatos, CA 95032

FILER, ROBERT
1091 GOLDEN HILLS RD
Colorado Springs, CO 80919

FINGLES, BRUCE
2703 DIERICX BR
Mountain View, CA 94040

FONG, MITCHELL
5390 KIETZKE LN
STE 104

Reno, NV 89511

FROH, RANDY
104 FINCHWELL CT.
San Jose, CA 951438

GIACCHERINI, THOMAS
PO BOX 81146
Carmel Valley, CA 93924

GOLDSTEIN ELKIND NOMINEE TRUST

21 ESSEX ST.
North Reading, MA 01864

GRAHAM, ROBERT
400 PANAMINT RD
Reno, NV 89521

List of equity security holders consists of 17 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLG - www.bestcase.com

Security Class Number of Securities

1,498,333

244,000

206,000

20,000

200,000

48,817

954,211

14,375

1,000

50,000

49,342

4,873,097

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Sest Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 34 of 45
Case 20-50314-btb Doc31 Entered 04/03/20 16:51:53 Page 59 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.
Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

GRAM, CHARLES
890 W. PECKHAM LN
Reno, NV 89509

GREENE, PAUL.
4410 SOONER STREET
Austin, TX 78734

GRIFFITH, WILLIAM
7037 WARFIELD ROAD
Gaithersburg, MD 20882-4311

GROWTH VENTURES INC ROTH 401K
14 RED TAIL DR.
Littleton, CO 60126

GS CAPITAL PARTNERS LLC
30 BROAD, SUITE 120
New York, NY 10004

HALL, GEORGE
6885 POCA MONTOYA DRIVE
Granite Bay, CA 95746-7355

HAMLIN, CHRISTOPHER
37211 SCHOONER DR.
The Sea Ranch, CA 95497

HAMLIN, CHRISTOPHER
PO BOX 145
Lower Lake, CA 95457

HAYES, JOHN WILLIAM
21325 DELTA DR.
Reno, NV 89521

HAYES, PATRICK
17580 WADELL CT.
Hamilton, VA 20158

HENDERSON, ALEX
155 LOS VIENTOS WAY
San Carlos, CA $4070

HENDRICKSON, DAVID
20 CANNAAN GLOSE
New Canaan, CT 06840

List of equity security holders consists of 7 total page(s)
Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Security Class Number of Securities

1,186,781

246,000

5,033

750,000

280,000

5,000

132,895

1,270,331

23,304,845

25,334

100,000

350,000

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 35 of 45
Case 20-50314-btb Doc3i Entered 04/03/20 16:51:53 Page 60 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC,

Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

HERCULES CAPITAL LLC
1310 W EVANS AVE
Denver, CO 80223

HERSHMAN, STEVE

2354 COPPER SPRINGS DR

Reno, NV 89521

HOFMAN, STACEY
42000 W NEW HOPE RD
Star, 1D $3669

HOWELL, JOHN
104 ANGELICA AVE.
TORONTO ON 45 2C9

HUBBARD, ROBERT
222 LUPINE VALLEY RD
Aptos, CA 95003

HUBER, WILLIAM
3367 KENZO CT.
Mountain View, CA 94040

HUGHES, KURTIS
6636 BOUCHELLE COVE
Salt Lake City, UT 84124

HURMIZ, CHARLES
3580 LEACH RD
Huntingdon, TN 38344

ILAN INVESTMENTS LLC
4420 FM 1960 STE 224
Houston, TX 77068

JACOBS, MICHAEL
703 94TH STREET
UNIT 7

Ocean City, MD 21842-5071

JENSEN, ULRIK TOFTE

BRAMSHOTT VALE LIPHOOK VALE

GU30 7P2

NEW YORK CITY, NY 11111

List of equity security holders consists of 17 total page(s)
Software Copyright (c) 1886-2020 Bast Case, LLC - www.bestcase.com

Security Class Number of Securities

200,000

435,045

500,000

5,000

26,500

100,000

106,000

56,556

4,090,000

76,000

165,000

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 36 of 45
Case 20-50314-btb Doc 31 Entered 04/03/20 16:51:53 Page 61 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.

Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

Security Class Number of Securities

Kind of Interest

 

JOGI, NITISHA
1003 PINSONFORK DR.
Spring, TX 77379

JOHNSON 2016 TRUST
14 SCHOONER RDG
Marblehead, MA 01945

JOHNSON, DOUG
5542 MONTEREY HWY
San Jose, CA 95138

KAHN, ANDREW
5 LAKEWOOD LANE
Larchmont, NY 10538

KAMNANI, GOBIND
11816 MATAGORDA LN
Sugar Land, TX 77498

KAMNANI, NARAIN
729 N HALL DR
Sugar Land, TX 77478

KEES, JASON
25613 SE 152ND ST
Issaquah, WA 98027

KELLEHER, TIM
16038 HAMILTON STATION RD.
Waterford, VA 20197

KEVIN CARROLL GROUP LLC
410 JEFFERSON STREET
Alexandria, VA 22314

KINGERY, REBECCA
4682 CARLTON DUNES DR. UNIT 13
Fernandina Beach, FL 32034

KORIPALLI, VENKAT
17534 MEMORIAL RIDGE DR.
Spring, TX 77379

KOSOWSKY, ALLEN
85 WILLOUGHBY RD
Sheiton, CT 06484

List of equity security holders consists of 17 total page(s)
Software Copyright (c) 19968-2020 Bast Case, LLG - www.besicase.com

400,000

1,006

420,867

591,667

60,000

$0,000

2,500

25,000

12,500

21,000

1,000,000

205,900

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Bes! Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 37 of 45
Case 20-50314-btb Doc 31 Entered 04/03/20 16:51:53 Page 62 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC, Case No. 20-50314
Debtor(s)

 

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

 

Name and last known address or place of = Security Class Number of Securities Kind of Interest
business of holder

KOSOWSKY, ALLEN 526,604 STOCK
35 WILLOUGHBY RD
Shelton, CT 06484

KOTHAPALLI, SRINI 1,089,333 STOCK
2501 JIMMY JOHNSON BLVD

STE 500

Port Arthur, TX 77646

KOVELAMUDI, SARAD 800,000 STOCK
6436 SUDBURY RD.
Plano, TX 75024

KUMAR, GULSHAN 30,220 STOCK
7 SWEETWOOD CIRCLE
Westford, MA 01886

LACONIA CAPITOL 75,000 STOCK
12323 ROCHESTER DR.
Fairfax, VA 22030

LARSEN, JUSTIN 85,000 STOCK
9256 N 1450 E
Logan, UT 84341

LARSEN, MITCHELL 5,000 STOCK
893 S$ 11400 E

Orem, UT 84097

LEE, JOHN H. 222,222 STOCK
2234 NEDERLAND AVE.

Port Neches, TX 77651

LEIB, NEIL 77,661 STOCK
4221 COLLINS LN
San Jose, CA 95129

LENTZ, ROBERT 785,814 STOCK
4311 VIA TOSCANA WAY
Sun City Center, FL 33573

LONG, JEFFREY 12,500 STOCK
#4140 RIATA CIRCLE
Reno, NV 89521

LUX, MARSHALL 50,000 STOCK
144 EAST 72ND STREET, STH FL
New York, NY 10021

List of equity security holders consists of 17 total page(s)

Software Copyright {c} 1996-2020 Best Case, LLC - www.besteage.com Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 38 of 45
Case 20-50314-btbh Doc 31 Entered 04/03/20 16:51:53 Page 63 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.

 

Debtorf{s)

LIST OF EQUITY SECURITY HOLDERS

(Continuation Sheet)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

MAG VENTURES LLC
3 FAWN HILL RD
Burlington, CT 06013

MAHAVIR IRREVOCABLE TRUST

415 KINGS ROW
Port Neches, TX 77651

MARRACCINI, JAMIE
135 HAMILTON ROAD
Sterling, VA 20165-5610

MARTIN, SEAN
14390 E. WINDRIVER LN
Reno, NV 89511

MIRACLE, MICHAEL
14 CHARDONNAY DR
Holmdel, NJ 07733

MONARCHI, ALAN
7269 S BORADWAY
Red Hook, NY 12571

MOSS, CHARLES DAVID
248 S. PRESIDIO DR.
Gilbert, AZ 85233

MURRAY, MICHAEL
100 PIER 4 BLVD UNIT 215
Boston, MA 02210

NEELY, MIKE
16 LIKA DRIVE
Dover, NH 03820

NEMELKA, ALEXANDRIA
4915 FILMORE ST
Denver, CO 80216

NEMELKA, DAVID

2662 STONEBURY LOOP RD

Springville, UT 84663

NEMELKA, MICHAEL
3164 UPLAND TER NW
Washington, DC 20015

Security Class Number of Securities

730,000

2,222,222

15,100

72,664

1,420,852

23,334

5,000

300,000

28,875

565,670

100,000

180,000

List of equity security holders consists of 17 total page(s)

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Casa Bankruptcy
Case 20-5 2

47th Doc 212 Entered 10/29/20 18:24:27 Page 39 of 45
Case 20-503 tb

1
0314- Doc 31 Entered 04/03/20 16:51:53 Page 64 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC. Case No. 20-50314
Debtor(s}

 

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

 

Name and last known address or place of © Security Class Number of Securities Kind of Interest
business of holder

NOBLES, D. WAYNE 101,774 STOCK
20501 PAMELA WAY
Saratoga, CA 95070

O'BRIEN, DAVID 1,000 STOCK
9424 ELGER MILL RD.
Montgomery Village, MD 20886

O’CALLAGHAN CAPITAL LLC 25,000 STOCK
615 5S WILLIAMS ST
Denver, CO 80209

ONGMAN, SUSAN 139,930 STOCK
2940 INEZ STREET
Redding, CA 96002

ORR, JOHN W. 30,000 STOCK
67 KNOLLWOOD LANE
New Canaan, CT 06840

PALKAR, VAISHALI 6,923 STOCK
5811 W WALLBROOK DR
San Jose, CA 95429

PALMER, THOMAS 10,000 STOCK
102 PONCA BND
San Antonio, TX 78234

PAPPAS, RICH 7,000 STOCK
4250 ALTAMEAD DRIVE
Los Altos, CA 94024-5568

PARRY, SCOTT A. 25,000 STOCK
3096 SOMERSET LN
Santa Clara, UT 84765

PATRIOT TECHNOLOGIES 32,895 STOCK
5108 PEGASUS CT. STE. F
Frederick, MD 21704-8328

PERRELLI, JONATHAN & DUSTY 22,342 STOCK
116 HAMILTON RD.
Sterling, VA 20165

PERRELLI, MARC 3,059 STOCK
40522 FOX CREST COURT
Great Falls, VA 22066-1746

List of equity security holders consists of 17 total page(s}
Software Copyright (c} 1986-2020 Hest Case, LLC - www bestcase.com: Bast Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 40 of 45
Case 20-50314-bth Doc 31 Entered 04/03/20 16:51:53 Page 65 of 70

inte: BLACKRIDGE TECHNGLOGY INTERNATIONAL, ING.

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Debtor(s)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

Security Class Number of Securities

Kind of Interest

 

PETRUS, JAMES R,
18 SHENANDOAH DR.
Concord, NH 03301-7920

POPE, ERIC
1697 N 1740 W
Provo, UT 84604

POPE, LOUIS M
10767 N TOWN CTR W
American Fork, UT 84003

RATCLIFF, BRUCE
66 MANOR ROAD
Red Hook, NY 12571

RAVI, RINIVAS
3647 NORWICH LN
Frisco, TX 75033

RAYMOND, MIKE

1830 FOUNTAIN BRIVE
UNIT 607

Reston, VA 20790

REAM, JASON
2062 S PARKVIEW DR
Mapteton, UT 84664

RENAISSANCE STRATEGIC VENTURES
CO INVEST FUND LLC

1300 WILSON BLVD STE 320

Arlington, VA 22209

REY, DAVID
1322 WINDSOR RIDGE LANE
Annapolis, MD 24409

RICE, DAVID
27200 PRADO DEL SOL
Carmel, CA 93923-9526

RIEGEL JR., GEORGE
13429 GLENDOWER DR.
Midiothian, VA 23713

List of equity security holders consists of 17 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

2,500

25,000

100,000

688,315

411,191

16,447

100,000

93,576

$0,904

46,000

614,867

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 41 of 45
Case 20-50314-btb Doc 31 Entered 04/03/20 16:51:53 Page 66 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, ING. Case No. 20-5034
Debtor(s}

 

LIST GF EQUITY SECURITY HOLDERS
(Continuation Sheet)

 

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

ROBINSON, ERIC 5,000 STOCK
551 INDIAN SPRINGS RD
Bountiful, UT 84010

ROBINSON, PATRICK 83,330 STOCK
88 NEARWATER LN
Darien, CT 06820

SAGER, ANTHONY 100,953 STOCK
53 BATTENFELD RD
Red Hook, NY 12571

SAGER, RYAN 12,867 STOCK
45 ROKEBY RD.
Red Hook, NY 12571

SECUREFORCE LLC . 25,503 STOCK
248 SPRINGVALE RD
Great Falls, VA 22066

SEVERANE, H LEIGH 50,0006 STOCK
14282 E. CALEY AVE
Aurora, CO 80016

SHARPE, GLENN 41,1114 STOCK
71 POLAR STREET
Brooklyn, NY 11204

SMITH, SCOTT 25,000 STOCK
323 PAINTED HILLS DR
Wins, UT 84738

SMITH, STEFEN 3,059 STOCK
14468 VILLAGE HIGH ST.
Gainesville, VA 20755

STALLINGS, GEORGE 400,000 STOCK
7615 SHADY VILLA WALK
Houston, TX 77055

STEIN, ROB 401,774 STOCK
11707 SADDLE CRESCENT CIR
Oakton, VA 22124-2339

SURESH YALAMANCHILI 2001 TRUST 87,500 STOCK
4420 CYPRESS CREEK PLWY

SUITE 224

Houston, TX 77068

List of equity security holders consists of 17 total page(s}
Software Copyright (c} 1896-2020 Best Case, LLG - www.besicase.com Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 42 of 45
Case 20-50314-btb Doc3i Entered 04/03/20 16:51:53 Page 67 of 70

Inve: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC,
Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

Security Class Number of Securities

Kind of Interest

 

SWANSON, CHARLES & TAM!
2007 HIGHWAY 8&9
Fish Haven, ID 83287

THE JALALI FAMILY PARTNERSHIP LTD

PO BOX 966
Mauriceville, TX 77626

THOMAS, RALPH WILLIAM
141 HOBBLE CREEK CYN
Springville, UT 84663-9541

THUOTTE, JOHN R.
840 LOMA DRIVE, APT. 4
Hermosa Beach, CA 90254-4268

UKTIRATNA FAMILY LIVING TRUST
19 GREENFIELD LANE
Storrs Mansfield, CT 06268

UNDERWOOD, HIGH AND CAROL
19853 PARK DR.
Saratoga, CA 95070

VANLANDINGHAN, JIMMY
9340 HUMMER CT
Reno, NV 89521

VOSSLER, MIKE
71 FRESH MEADOW LN
Darien, CT 06820

WALKER, COREY
1988 E 3075 N
Logan, UT 84344

WALKER, RON

10615 PROFESSIONAL CIR.
STE 201

Reno, NV §9521

WALSH, ED
45 KENDRA DR
Sudbury, MA 01776

WALSHE, JOHN
9 EVERGREEN CIR
Westford, MA 01886

List of equity security holders consists of 17 total page(s)
Software Copyright (c) 1996-2020 Basi Case, LLC - www.bestcase.cam

30,220

333,333

25,000

25,091

140,000

366,670

243,810

$53,931

15,006

6,579

50,685

366,667

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Bast Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 43 of 45
Case 20-50314-btb Doc31 Entered 04/03/20 16:51:53 Page 68 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.
Debtor(s)

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Case No. 26-50314

 

 

Name and last known address or place of

business of holder

WALTER, DAVID
613 VISTA LANE
lone, CA 95640

WALTER, DAVID
613 VISTA LANE
lone, CA 95640

WENTZEL, ERIC P. RECOVABLE LIVING
TRUST

16865 BIG PINE DRIVE

Reno, NV 89511-3796

WERNER, ULRICH
10909 CRIPPLEGATE RD.
Potomac, MD 20854

WHITE ROCK INVESTMENTS LLC
276 HOBBLE CREEK CYN
Springville, UT 84663

WILCOX, BRIAN
3202 BANESTONE RD
Sparks, NV 89436

WILLARD, CHARISSA
436 UNIVERSITY AVE
Los Gatos, CA 95032

WING, MALCOM
6363 PINE VALLEY DRIVE
Santa Rosa, CA 95409

WING, MALCOM
2893 RAMONA STREET
Pato Aito, CA 94306

WRIGHT, JAY
9752 AVENEL FARM DRIVE
Potomac, MD 20854.

WRIGHT, MARK
3300 NARVAEZ AVE, SPC. 172
San Jose, CA 95136-1251

WRIGHT, MARK R
3300 NARVAEX SPC 172
San Jose, CA 95136

List of equity security holders consists of 17 total page(s)
Software Copyright (c) 1898-2020 Best Case, LLC - www.bestcase.com

Security Class Number of Securities

10,000

14,000

183,622

65,789

70,000

83,334

189,250

33,060

185,000

340,770

1,006

232,137

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Gankruptey
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 44 of 45
Case 20-50314-btp Doc31 Entered 04/03/20 16:51:53 Page 69 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC.

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

Debtor(s)

Case No. 20-50314

 

 

Name and last known address or place of

business of holder

YALAMANCHILI, ANGELA
41204 CYPRESS CT
Houston, TX 77065

YALAMANCHILi, CHOWDARY
4420 FM 1966

STE 224

Houston, TX 77068

YALAMANCHILI, PRATAP
2800 BROWNING DR.
Plano, TX 75093

YALAMANCHILI, SRINIVAS
CiO 4420 FM

1960 WEST STE 224
Houston, TX 77068

YALAMANCHILI, SRINIVAS
8101 SUTHERLAND LN
Plano, TX 75025

YALAMANCHILI, SUBHAKAR
13634 KLUGE CORNER LANE
Cypress, TX 77429-6955

YALAMANCHILI, SURESH 2001 TRUST
4420 CYPRESS CREEK PKWY

SUITE 224

Houston, TX 77068-3411

YANIZ, ORLIE
445 RIDGE STREET NW
Washington, DC 20001

ZAHM, ROBERT
7 RIDGEWOOD DR.
Rye, NY 10580

List of equity security holders consists of E7 total page(s}
Software Copyright (c) 4996-2020 Best Case, LLC - www.bestcase.com

Security Class Number of Securities

4,000,000

4,000,000

800,000

87,500

400,000

1,200,000

312,500

150,000

229,382

Kind of Interest

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

STOCK

Best Case Bankruptcy
Case 20-50314-btb Doc 212 Entered 10/29/20 18:24:27 Page 45 of 45
Case 20-50314-btb Doc 3i Entered 04/03/20 16:51:53 Page 70 of 70

Inre: BLACKRIDGE TECHNOLOGY INTERNATIONAL, INC. Case No, 20-50314
Debtor(s}

 

LIST OF EQUITY SECURITY HOLDERS
(Continuation Sheet)

 

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

 

1, the PRESIDENT of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date April 3, 2026 Signature /s/ ROBERT J. GRAHAM
ROBERT J. GRAHAM

 

 

Penalty for making a false statement of concealing property: Fine of up ta $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

List of equity security holders consists of 17 total page(s)
Software Copyright {c) 1996-2020 Best Case, LLC - www.bastcase.com Best Casa Bankruptey
